—Judgment, Supreme Court, Bronx County (Vincent Vitale, J.), rendered March 8, 1989, convicting defendant, after a jury trial, of six counts of murder in the second degree and one count each of robbery in the first degree, burglary in the first degree and criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to three consecutive terms of 25 years to life to run concurrently with three concurrent terms of 25 years to life, two concurrent terms of 12 V2 to 25 years, and a concurrent term of 7V2 to 15 years, unanimously affirmed.
By consenting to the joinder of defendant’s and the co-defendant’s indictment, by failing to request severance and by explicitly requesting a limiting instruction when the court admitted the statement of the non-testifying co-defendant, defendant has waived his present claim that he was denied the right of confrontation (see, People v Graham, 228 AD2d 299, lv denied 88 NY2d 985). In any event, given the overwhelming evidence of guilt, the Bruton error (Bruton v United States, 391 US 123) was harmless beyond a reasonable doubt (see, People v Hamlin, 71 NY2d 750, 758).
Review of defendant’s claim of ineffective assistance of counsel would require a further record to be developed by way of an appropriate motion pursuant to CPL 440.10 (see, People v Love, 57 NY2d 998). Based on the existing record, we find defendant was afforded the effective assistance of counsel (see, People v Hobot, 84 NY2d 1021, 1024; People v Baldi, 54 NY2d 137).
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Milonas, J. P., Rosenberger, Nardelli, Wallach and Rubin, JJ.